Exhibit 10.66

ANNUAL BASE SALARIES APPROVED FOR NAMED EXECUTIVE OFFICERS

OF

WORTHINGTON INDUSTRIES, INC.

 

In June 2018, the Compensation Committee of the Board of Directors of
Worthington Industries, Inc. (the “Registrant”) approved base salary increases
for the following executive officers of the Registrant who either are named
executive officers of the Registrant for purposes of the disclosure included in
the Registrant’s Proxy Statement for the 2017 Annual Meeting of Shareholders
held on September 27, 2017 and/or will be named executive officers of the
Registrant for purposes of the disclosure to be included in the Registrant’s
Proxy Statement for the 2018 Annual Meeting of Shareholders to be held on
September 26, 2018, which will become effective August 26, 2018.

 

Name and Principal Position

 

 

Base Salary

 

 

 

 

 

John P. McConnell

Chairman and Chief Executive Officer of the Registrant

 

 

$

682,954

 

 

 

 

 

Mark A. Russell

President and Chief Operating Officer of the Registrant

 

 

$

574,053

 

 

 

 

 

B. Andrew Rose

Executive Vice President and Chief Financial Officer of the Registrant

 

 

$

518,886

 

 

 

 

 

Geoffrey G. Gilmore

President, Worthington Cylinder Corporation

 

 

$

519,120

 

 

 

 

 

Virgil L. Winland

Senior Vice President-Manufacturing of the Registrant

 

 

$

387,198

 

 

 

 

 

John G. Lamprinakos

President-The Worthington Steel Company

 

 

$

386,250

 